69 So.3d 1119 (2011)
Milton HALL, Appellant,
v.
STATE of Florida, Appellee.
No. 3D08-2580.
District Court of Appeal of Florida, Third District.
September 28, 2011.
Rehearing Denied October 19, 2011.
Roy D. Wasson, Miami, for appellant.
Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before ROTHENBERG, LAGOA and EMAS, JJ.
EMAS, J.
Milton Hall appeals his convictions and sentence for first-degree murder and armed robbery. He asserts that, on two occasions during closing argument, the State improperly mischaracterized the evidence and that the trial court each time improperly overruled defense counsel's timely objection.
After conducting a thorough review of the closing arguments, as well as the entirety of the evidence presented at trial, we conclude that the asserted error, if any,[1] was harmless beyond a reasonable doubt, and affirm Mr. Hall's convictions and sentence. Knowles v. State, 848 So.2d 1055 (Fla.2003); State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.
NOTES
[1]  A careful review of the trial transcript suggests that the remarks made during the State's closing argument could reasonably have been interpreted as calling upon the jury to assess the credibility of the witness' testimony, rather than a mischaracterization of what that witness testified to at trial.